                IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CHELSEY GOSSE, on her own behalf )
and on behalf of other persons similarly )
situated,                                ) Civil Action No. 3:20-cv-01446-RDM
                                         )
                   Plaintiffs            ) Hon. Robert D. Mariani
                                         )
                                         )
       v.                                ) Electronically Filed
TRANSWORLD SYSTEMS, INC.; U.S. )
BANK, NA.; RATCHFORD LAW                 )
GROUP, P.C.; NATIONAL                    )
COLLEGIATE STUDENT LOAN                  )
TRUST 2007-3,                            )
                                         )
                   Defendants
                 UNOPPOSED MOTION TO EXTEND TIME
                TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendant National Collegiate Student Loan Trust 2007-3 (“National”)

respectfully moves this Honorable Court to extend the time for National to answer,

move, or otherwise respond to Plaintiff’s Complaint, and in support thereof, states

as follows:

    1.        Although a return of service has not been filed, Plaintiff’s counsel has

indicated that National was served on or about August 24, 2020.

    2.        To clarify a response date and to allow National to investigate

Plaintiff’s Complaint, National respectfully requests an extension of time to

answer, move, or otherwise respond to Plaintiff’s Complaint until October 26,

2020.

                                           1
    3.         Other defendants who have been served in this action requested and

received an extension of time to respond until October 26, 2020. (Doc. 10).

    4.         Plaintiff concurs in the relief requested.

    5.         No other extensions of time have been sought by National in this

matter.

    6.         A proposed Order accompanies this Motion, as required by Local

Rule 5.1(g).

                                          Respectfully submitted,


Dated: September 15, 2020                 By: /s/ Justin G. Weber
                                          Justin G. Weber (PA 89266)
                                          TROUTMAN PEPPER HAMILTON
                                          SANDERS LLP
                                          100 Market Street, Suite 200
                                          P.O. Box 1181
                                          Harrisburg, Pennsylvania 17108-1181
                                          717.255.1155
                                          717.238.0575 (fax)
                                          justin.weber@troutman.com

                                          David N. Anthony
                                          (Pro hac vice to be filed)
                                          TROUTMAN PEPPER HAMILTON
                                          SANDERS LLP
                                          1001 Haxall Point, 15th Floor
                                          Richmond, Virginia 23219
                                          804.697.5410
                                          David.Anthony@troutman.com
                                          Attorneys for Defendant National Collegiate
                                          Student Loan Trust 2007-3



                                             2
             CERTIFICATE PURSUANT TO LOCAL RULE 7.1
      Defendant National Collegiate Student Loan Trust 2007-3’s counsel

requested Plaintiff’s concurrence in the relief requested in this Motion. Plaintiff’s

counsel concurs in the relief requested.



                                        /s/ Justin G. Weber
                                       Justin G. Weber (PA 89266)
                            CERTIFICATE OF SERVICE
      I hereby certify that on the 15th day of September, 2020, a true and correct

copy of the foregoing Unopposed Motion To Extend Time To Respond To

Plaintiff’s Complaint was served upon all counsel of record via the Court’s

electronic filing system.

                                              /s/ Justin G. Weber
